United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 20, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-20413
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHARLES ANTHONY ROBERTS,
                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 4:05-CR-375-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Charles

Anthony Roberts has requested leave to withdraw and has filed a

brief in accordance with Anders v. California, 386 U.S. 738

(1967).   Roberts has filed a response.   Our independent review of

the record, counsel’s brief, and Roberts’s response discloses no

nonfrivolous issue for appeal.   The record is insufficiently

developed to allow consideration at this time of Roberts’s claims

of ineffective assistance of counsel.     See United States v.

Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006).    Accordingly,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-20413
                                 -2-

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.   The motion by Roberts for

substitution of counsel is DENIED.     See United States v. Wagner,

158 F.3d 901, 902-03 (5th Cir. 1998).